DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 7/6/2022.
Claims 1-20 were subject to restriction election requirement.  On reply filed on 7/6/2022, applicant elected group I claims 1-9, and added newly added claims 21-31.  Therefore, claims 1-9, 21-31 are subject to examination.
This amendment and applicant’s reply has been fully considered and entered by the Examiner.
Restriction Election Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method comprising replicating a group workspace across nodes of a cluster, in response to detecting a fault, implementing a proposal to resynchronize an out of sync object identifier associated with a node that caused the fault, classified in H04L41/06.
II. Claims 10-16, drawn to causing the machine to receive a group join proposal for a cluster transaction manager client to join a group; determine whether to allow the cluster transaction manager client to join the group based upon the responses, classified in H04L63/104
III. Claims 17-20, drawn to the processor configured to instantiate a logical sub-unit; distribute context information of the logical sub-unit across plurality of nodes; generate a map to associate the logical sub-unit with a distributed logical unit, classified in H04L67/1097.
The inventions are independent or distinct, each from the other because: Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receive a group join proposal for a cluster transaction manager client to join a group; determine whether to allow the cluster transaction manager client to join the group based upon the responses classified in H04L63/104 which is not found/lacks in sub combination I and III.  Subcombination I which has a utility such as replicating a group workspace across nodes of a cluster, in response to detecting a fault, implementing a proposal to resynchronize an out of sync object identifier associated with a node that caused the fault, classified in H04L63/104 which is not found/lacks in subcombination II and III. Subcombination has utility such as instantiate a logical sub-unit; distribute context information of the logical sub-unit across plurality of nodes; generate a map to associate the logical sub-unit with a distributed logical unit, classified in H04L67/1097 which is not found/lacks in subcombination I and II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A).  The Group I search (Claims 1-9) would require the use of search, in H04L41/06 (which necessarily would not be required for Group II and III).
B).  The Group II search (claims 10-16), would require the use of search, in H04L63/104 (which necessarily would not be required for Group I and III) 
C).  The Group III search (claims 17-20), would require the use of search, in H04L67/1097 (which necessarily would not be required for Group I and III) 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This restriction is being made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 21-25, 28-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maki et al. U.S. Patent # 7,543,121 (hereinafter Maki).
With respect to claim 1, Maki teaches a method comprising: 
replicating a group workspace (i.e. copy group) across nodes of a cluster (i.e. storage area/ logical disks)(column 3 lines 45-57), wherein objects (i.e. sub-copy groups) within the group workspace are identified using object identifiers (i.e. Fig. 2 sub-copy group list pointer Fig. 3 group #) of the objects (column 3 lines 51-63, column 4 lines 4-8, 20-23); 
in response to detecting a fault (column 6 lines 52-54), implementing a proposal to resynchronize an out of sync object identifier associated with a node that caused the fault (i.e. when synchronous remote copy fault is detected, the processor that detected the fault stops the transfer of the write data in the cache to the copy processing) (column 10 lines 57-67)(column 11 lines 1-2); and 
in response to the node returning a successful result in response to implementing the proposal, continuing operation of the cluster (i.e. after the procedure for fault freeze of copy is temporarily halted, the procedure for stopping the transfer of write data in the cache to the copy processing is cancelled, which this means continuing the operation of copy)(column 10 lines 66-67)(column 11 lines 1-2).
	With respect to claim 2, Maki teaches the method of claim 1,  comprising: utilizing the object identifiers for serializing transactions within the group workspace (column 7 lines 18-45)
	With respect to claim 3, Maki teaches the method of claim 1, wherein the group workspace comprises a collection of data associated with subsystems and the objects being managed in a context of the group (column 4 lines 9-19)
	With respect to claim 4, Maki teaches the method of claim 1, wherein the fault is detected in response to receiving a status code indicating a failure (i.e. fault freeze status or steady status) (column 10 lines 43-56)
	With respect to claim 5, Maki teaches the method of claim 1, comprising: in response to the node returning a failed result or no response for resynchronizing the out of sync object identifier, initiating a transaction to resynchronize the group workspace  (column 10 lines 66-67)(column 11 lines 1-2).
	With respect to claim 6, Maki teaches the method of claim 1, comprising: 17/083,860 Page 3 in response to the resynchronization of the group workspace failing to evict the node, initiating a resynchronization of the node (column 11 lines 62-64)
	With respect to claims 21-23, 24-25 respectively, teaches same limitations as claims 1-3, 5-6 respectively, therefore rejected under same basis.
	With respect to claims 28, 29, 30 respectively, teaches same limitations as claims 1,5, 6 respectively, therefore rejected under same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9, 26, 27, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maki et al. U.S. Patent # 7,543,121 (hereinafter Maki) in view of Coekaerts et al. U.S. Patent # 7,451,359 (hereinafter Coekaerts)
With respect to claim 7, Maki  teaches the method of claim 1, but fails to further teaches comprising: implementing a heartbeat proposal to identify a collection of nodes that constitutes a quorum in the cluster.
Coekaerts teaches implementing a heartbeat proposal to identify a collection of nodes that constitutes a quorum in the cluster (column 9 lines 57-67)(column 10 lines 1-18).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Coekaerts’ teaching in Maki’s teaching to come up with implementing a heartbeat proposal to identify collection of nodes that constitutes a quorum in the cluster.  The motivation for doing so would be to maintain quorum file for storing heart beat messages receives from the nodes in the cluster (column 10 lines 16-18)
	With respect to claim 8, Maki teaches the method of claim 1, comprising: deleting data, associated with a composite aggregate, from a storage tier based upon a delete request received from a requestor to delete the composite aggregate, wherein the composite aggregate is composed of the data in the storage tier and objects stored within a remote object store  (column 11 lines 62-64)(column 12 lines 24-27).
Maki does not explicitly teach identifying a set of active nodes within the cluster that are available to perform normal operations of the cluster to determine a quorum of the cluster.
Coekaerts teaches identifying a set of active nodes within the cluster that are available to perform normal operations of the cluster to determine a quorum of the cluster (column 10 lines 56-67)(column 11 lines 1-2). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Coekaerts’ teaching in Maki’s teaching to come up with identifying set of active nodes that available to perform normal operations to determine quorum of the cluster.  The motivation for doing so would be to maintain quorum file for storing heart beat messages receives from the nodes in the cluster, therefore determine if the node has missed predetermined number of timestamps, a potential problem may be assumed (column 10 lines 16-18, 61-65)
	With respect to claim 9, Maki teaches the method of claim 1, but fails to teach comprising: isolating and taking over storage of an out-of-quorum node within the cluster.
	Coekaerts teaches isolating and taking over storage of an out-of-quorum node within the cluster (column 11 lines 37-56, 61-64)(column 12 lines 1-3)(column 10 lines 5-8).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Coekaerts’ teaching in Maki’s teaching to come up with isolating and taking over storage of out of quorum node within the cluster.  The motivation for doing so would be performing status check using heartbeat logic, therefore node can active and nodes are connected to the quorum file.  
	With respect to claims 26-27 respectively, teaches same limitations as claims 7-8 respectively, therefore rejected under same basis.
	With respect to claim 31 respectively, teaches same limitations as claim 8 respectively, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Hoover et al. U.S. Patent Publication # 2007/0255813 which teaches quorum space to store information including store ID type, RSS ID, storage cell ID and PSEF allocation records.
	B).  Dohm et al. U.S. Patent Publication # 2006/0182050 which in sycnhornizing the storage arrays.
	C).  Jones et al. U.S. Patent Publication # 2006/0100981 which teaches about quorum, if the cluster contains a majority of servers in the cluster and if server fails, then power down the servers that failed that are currently potential owners of any quorum protected resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453